Citation Nr: 0529244	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for interstitial 
fibrosis claimed as asbestosis or silicosis. 

2.  Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active duty from December 1967 until October 
1971.  

The Department of Veterans Affairs (VA) regional office (RO) 
denied service connection for asbestosis in a rating decision 
of October 2000.  A notice of disagreement with the decision 
was received in December 2000.  A statement of the case was 
issued in January 2001, but a substantive appeal was not 
received within one year of the rating decision.  The RO 
closed his appeal, and, therefore, the rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2005).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
veteran's claims of entitlement to service connection for 
interstitial fibrosis (claimed as asbestosis) and for 
residuals of a back injury.  A rating action in May 2002 
confirmed the above decision.  The veteran perfected a timely 
appeal to those decisions.  

In April 2003, a videoconference hearing was held before a 
Veterans Law Judge who has since retired.  The veteran was 
provided with notice of this fact in June 2005.  In July 
2005, the veteran indicated that he did not wish an 
additional hearing.  The undersigned will take into 
consideration the testimony provided by the veteran at the 
hearing held before the Board.  

In a decision dated in October 2003, the Board determined 
that new and material evidence had been submitted and 
reopened the veteran's claim for service connection for 
interstitial fibrosis, claimed as asbestosis.  The Board then 
remanded the case to the RO for additional development of the 
record and a de novo review of the evidence.  Following the 
requested development, a supplemental statement of the case 
(SSOC) was issued in March 2005.  


FINDINGS OF FACT

1.  The veteran does not have interstitial fibrosis as a 
result of exposure to asbestos during service.  

2.  The veteran's current low back disorder, including 
degenerative disc disease of the lumbar spine, is related to 
service.  


CONCLUSIONS OF LAW

1.  Interstitial fibrosis, claimed as asbestosis, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303 (2005).  

2.  Degenerative disc disease, lumbar spine, was incurred in 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
December 2001 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was provided to the veteran in June 
2004.  Those letters informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in November 
2004.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from December 1967 to October 1971.  Personnel records show 
that he served as a machinist's mate.  The veteran's service 
medical records are negative for complaints, findings or 
diagnosis of any pulmonary disorder.  The service medical 
records show that the veteran was seen in September 1969 with 
complaints of a back problem.  He stated that he had trouble 
with his back since he was 17 years old, after picking up a 
very heavy object in 1965.  Following an evaluation of the 
back, the veteran was diagnosed with acute lumbosacral 
strain.  It was noted that straight leg raising was positive.  
The service medical records do not reflect any further 
complaints or treatment of a back disorder.  On the occasion 
of the separation examination in September 1971, clinical 
evaluation of the lungs, chest, and the spine was normal.  

The veteran's initial claim for service connection for 
asbestosis was received in May 2000.  Submitted in support of 
his claim was the report of a chest X-ray, performed in 
December 1996, the findings of which were reportedly 
consistent with asbestosis.  

In a statement in support of claim (VA Form 21-4138), dated 
in July 2000, the veteran indicated that he was exposed to 
asbestos while stationed aboard the U.S.S. Norton Sound from 
February 1968 to October 1971.  The veteran indicated that he 
was a machinist mate, and was assigned to the engine room.  
The veteran noted that, after service, he worked as a 
stockroom manager, a maintenance man in a machine shop, and 
he worked as an electrician and a pipe fitter.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 2000.  The veteran indicated that he 
served aboard the U.S.S. Norton Sound, a guided missile ship 
based in California.  The veteran also reported that he quit 
smoking in 1974, after smoking for approximately 10 years.  
The veteran indicated that he injured his back when he was in 
the military.  At the time of the examination, the veteran 
complained of a cough and shortness of breath.  He took no 
routine medications for his lungs.  A chest x-ray revealed no 
evidence of acute disease.  Pulmonary function (EC) in August 
2000 revealed chronic airway obstruction, not elsewhere 
classified.  The interpretation of pulmonary function tests 
was suboptimal efforts but values were within normal limits.  
The pertinent assessment was asbestosis by history; chronic 
low back pain with right sided sciatica, status post surgery 
times two.  

In October 2000 the veteran submitted a claim of entitlement 
to service connection for silicosis. He claimed that he was 
exposed to sand blasting of a ship being overhauled in a Navy 
shipyard.  

Received in March 2001 was the report of a physical 
examination, conducted by Dr. Mark Klepper in May 1999.  It 
was noted that the veteran complained of a sporadic cough 
that had been a problem for approximately five years.  He did 
not have any history of chronic lung disease.  His 
occupational history noted exposure to asbestos in the engine 
rooms while working as a machinist's mate.  At his post 
service jobs he was exposed to asbestos, core area sand and 
sandblasting from 1971 to the time of the examination in 
1999.  The assessment was that the veteran had been exposed 
to sand and silica as well as asbestos in the work place over 
many years.  He had interstitial fibrosis due to mixed dust 
pneumoconiosis or a combination of asbestosis and silicosis.  

Also received in March 2001 were private treatment reports, 
dated from March 1988 to April 1996, which show that the 
veteran received treatment for a back disorder, diagnosed as 
stenosis at L4-5.  Among these records is a report of a CT 
scan of the lumbar spine, dated in November 1995, which 
revealed findings of L4-5 spondylosis and canal narrowing 
with small disk herniation on the left, and L5-S1 spondylosis 
and foramen stenosis, worse on the right.  

In August 2001 the veteran submitted an August 2001 report of 
a chest x-ray at a private medical center noting that tiny 
granulomatous calcifications were seen in the central lung 
fields.  

Of record is a medical statement from Dr. Ronald G. Corley, 
dated in March 2002, indicating that he has seen the veteran 
off and on over the years.  He noted that the veteran 
reported developing back trouble in the Navy, for which he 
was given pain pills.  The veteran indicated that he saw a 
chiropractor on a regular basis for several years, but it got 
to the point that his back did not respond to the treatments.  
Dr. Corley noted that the veteran had surgery in 1978 for a 
herniated disc, and he did somewhat better for a short period 
of time, although he still had chronic back pain and right 
leg pain.  He further noted that the veteran had to have 
repeat back surgery in 1996.  The veteran indicated that he 
continued to experience right leg weakness, and he walked 
with a limp.  X-rays showed severe bone to bone contact at 
L4-5 and L5/S1 on lateral x-ray of the lumbar spine, 
indicated of degenerative disc disease, which would take 
years to develop.  Dr. Corley stated that the findings were 
very compatible with injury that the veteran described while 
in the Navy.  

In his substantive appeal received in August 2002 the veteran 
stated that he did not believe that his claim on asbestosis 
was addressed appropriately.  During his entire naval career 
he worked around asbestos and silicoses.  He claimed that his 
current lung condition was due to the exposure in service.  
The veteran contends that his back injury happened on board 
ship working in the engine room.  He was working on machines 
and would strain his back for which he would receive some 
muscle relaxer pills and be on light duty for a few days.  
The constant heavy lifting and straining allegedly caused the 
back injury he had.  His back hurt all the time.  

In April 2003 the veteran testified at a personal hearing as 
to his duties in service.  The veteran indicated that it was 
only after service that he learned that everything in an 
engine room was covered with asbestos.  He was first treated 
for a lung condition in the nineties when he was having 
trouble breathing.  After a screening he was told that he had 
"asbestos".  The veteran reported that he was found to be 
disabled by the Social Security Administration as a result of 
his lungs, back, and heart conditions.  The veteran testified 
that he strained his back while on active duty in the Navy; 
at that time, they just sent him to get pills from the 
Corpsman.  The veteran indicated that he suffered from back 
pain the entire time he was in the military.  

Received in April 2003 was a medical statement from Dr. Jose 
Cappellan, dated in December 2002, indicating that the 
veteran had been his patient since December 2000.  It was 
noted that the veteran had a history of recurrent bronchial 
asthma exacerbation attributed to occupational exposure to 
multiple chemicals at his work place.  Dr. Capellan noted 
that the veteran had been out of the work place for several 
weeks and the symptomatology improved.  He had exposure to 
silica, asbestos and paint thinner.  He had worked at a 
private industrial company for more than 25 years.  Dr. 
Cappellan thought that the veteran's airway disease was 
related to occupational exposure.  

The veteran was afforded a VA examination in November 2004.  
At that time, he indicated that he was exposed to asbestos 
while he was in the military, but he was unable to give 
specific dates and the time of the exposure.  The veteran 
maintained that, being in the Navy and on board ship, he was 
exposed to asbestos because the ships themselves had a lot of 
pipe insulation and other insulation on the ship that was 
surrounded with asbestos.  As far as the silicosis exposure, 
the veteran stated that he was on temporary duty to a naval 
base, where they were doing some sand blasting for about six 
weeks, and as a result he may have been exposed to silica.  
The veteran indicated that he was told he had asbestosis in 
1994; in 1996, he was told he had silicosis and asbestosis.  
Following a physician examination, the assessment was 
asbestos exposure by history without residuals; and silica 
exposure by history without pulmonary residuals.  The 
examiner noted that there was a variety of other diagnosis 
for which the veteran was being treated by his primary care 
physician, to include chronic obstructive pulmonary disease, 
but those were not listed as they do not pertain to the 
veteran's claim.  

The veteran was also afforded a VA examination for evaluation 
of his back in November 2004.  The examiner noted that the 
veteran service medical records and claims folder were 
available for review.  The veteran related a history of an 
injury to his back in 1968 while working as a machinist mate; 
he was pulling and straining, and hurt his back.  He was 
treated with medications.  The veteran indicated that he 
continued to experience back problems after service.  The 
veteran complained of sensations of locking in the back and 
catching.  He continued to complain of back pain; as a 
result, he had problems with bending, stooping, or lifting.  
Following an evaluation of the back, the pertinent diagnoses 
were degenerative disk disease, lumbar spine, with 
significant residual right lumbar radiculopathy, status post 
surgery times two.  The examiner stated in his opinion, "if 
one relies solely on the medical records provided for review, 
there is insufficient evidence to suggest that the veteran's 
current difficulty with regard to the low back is 
etiologically related, or causally related to any incident of 
service origin; however, if we take into consideration the 
veteran's historical reference, it is at least as likely as 
not that he has had continuous difficulty with regard to his 
back since service.  There is no evidence to suggest a 
condition that pre-existed the service, other than the single 
reference as made."  

Received in March 2005 was a copy of a Social Security 
Administration decision, dated in March 2003, which shows 
that the veteran was determined to be totally disabled due to 
disorders of the back and ischemic heart disease.  Among 
these records is a medical statement from Dr. Jose Capellan, 
dated in March 2001, who concluded that the veteran had 
reactive airway disease most probably secondary to allergic 
rhinitis and chronic exposure to chemical inhalation; 
underlying mild chronic obstructive pulmonary disease, 
secondary to his history of smoking; and asbestos exposure 
without radiographic evidence of active disease.  

Received in October 2005 was a statement from the veteran 
indicating that his first exposure to asbestos occurred while 
he was on active duty in the Navy.  He also noted that he 
injured his back while working in the engine room on board 
the U.S.S. Norton.  The veteran also submitted a copy of a 
notice of award from the SSA, dated in March 2003, informing 
him that he was found to be entitled to benefits, beginning 
December 2002.  


III.  Pertinent Law and Regulations.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied. There must be medical evidence 
of a current disability, medical or lay evidence of in- 
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as the diagnosis of disability and 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. See VA Adjudication Manual M21-1, Part VI, 7.21(d) 
(1) (Oct. 3, 1997).  Radiographic changes indicative of 
asbestos exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of the pleura and peritoneum. M21-
1, Part VI, 7.21(a) (1).  The clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1, Part VI, 
7.21(c).  Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc. M21-1, Part VI, 7.21(b) 
(1).  

It should be noted that the pertinent parts of the VA manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having been aboard a ship.  Dyment v. West, 13 Vet. App. 141, 
145-46 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002); VAOPGCPREC 4-2000.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  


III.  Legal analysis.

A.  Service connection for interstitial fibrosis, claimed as 
asbestosis.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
interstitial fibrosis, claimed as asbestosis.  The Board has 
carefully reviewed the evidence of record, to include the 
report of the November 2004 VA examination, as well as the 
veteran's testimony at the April 2003 videoconference 
hearing, and finds that the preponderance of evidence is 
against the veteran's claim for entitlement to service 
connection for interstitial fibrosis, claimed as asbestosis.  
The reasons follow.  

Initially, the Board notes that the evidence of record 
contains conflicting medical evidence regarding the diagnosis 
of interstitial fibrosis (asbestosis) and silicosis, and the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran has either disease.  
Significantly, there are two medical records which suggest 
that the veteran has a diagnosis of asbestosis and/or 
interstitial fibrosis.  In this regard, a report of a chest 
x-ray, dated in December 1996, reveal an impression 
consistent with asbestosis.  Subsequently, in a medical 
statement dated in May 1999, Dr. Klepper stated that the 
veteran had interstitial fibrosis due to mixed dust 
pneumoconiosis or a mixed combination of asbestosis and 
silicosis.  However, neither one of the above reports 
contains a definitive diagnosis; they both appear to suggest 
only exposure to asbestos versus a current diagnosis of 
asbestosis.  

Regardless, the Board finds that the medical evidence stating 
that the veteran does not have either asbestosis or silicosis 
outweighs the evidence that establishes these diagnoses.  The 
Board notes that, following a VA examination in August 2000, 
the examiner reported a diagnosis of asbestosis by history.  
More recently, in November 2004, the VA examiner conducted a 
thorough examination of the veteran and reviewed the medical 
history in the claims folder.  The examiner explained that a 
chest x-ray, conducted in November 2004, revealed no 
abnormalities in the lungs; there was no indication of 
interstitial plaques or other abnormalities.  The assessment 
was asbestos exposure by history without residuals, and 
silica exposure by history, without residuals.  The 
thoroughness of the examination, including a complete review 
of the veteran's claims folder, prior to providing an 
assessment of the findings, has caused the Board to accord 
the report high probative value.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran has disability due to interstitial 
fibrosis, claimed as asbestosis or silicosis.  

Based on the above finding, the Board concludes that the more 
probative evidence establishes that he does not have 
asbestosis or silicosis, and without evidence of a current 
"disability" related to asbestosis or silicosis, service 
connection cannot be granted for such disabilities.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

However, assuming, that the veteran has disability due to 
asbestosis and silicosis, service connection for such would 
still not be warranted, as the veteran has not provided 
competent evidence of a nexus between the current diagnoses 
and service.  Specifically, while Dr. Klepper noted that the 
veteran had interstitial fibrosis due to mixed dust 
pneumoconiosis or a combination of asbestosis and silicosis, 
he did not link the diagnosis to the veteran's service.  In 
fact, he noted the veteran had been exposed to sand and 
silica as well as asbestos in the work place over many years.  
Thus, it appears that the diagnosis of asbestosis "to a 
degree of medical certainty" was based upon asbestos exposure 
that the veteran had following his discharge from service.  
Regardless, Dr. Klepper did not attribute his diagnosis of 
asbestosis to the veteran's service.  Additionally, in a 
December 2002 medical statement, Dr. Capellan stated that the 
veteran had silica, asbestos and told him he had been exposed 
to epoxide and paint thinner.  Dr. Capellan stated that he 
thought the veteran's airway disease was related to 
occupational exposure.  Therefore, even if the Board conceded 
that the veteran had asbestosis and/or silicosis, there is a 
lack of competent evidence of a nexus between the post 
service diagnoses and service.  

In his hearing before the undersigned, the veteran testified 
that he has been diagnosed with asbestosis, which he 
attributed to his service.  Similarly, in his earlier 
correspondence, the veteran has asserted that his asbestosis 
is due to his military service.  However, the veteran is not 
competent to contend that his disability is related to his 
service.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In reaching its determination, the Board has given due 
consideration to the doctrine of reasonable doubt.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).  The Board 
regrets that a more favorable determination could not be made 
in this case.  

B.  Service connection for residuals of a back injury.

The service medical records clearly reflect that the veteran 
was seen in August 1969 for complaints regarding his back; he 
reported having trouble since he was 17.  At that time, the 
veteran was diagnosed with acute lumbosacral strain.  
However, post-service treatment for back complaints is not 
indicated for many years thereafter.  Nonetheless, in 
numerous statements of record, the veteran has reported that 
he continued to experience problems with back pain over the 
years.  

With respect to the questions of whether the veteran has a 
current disability involving his lower back, and whether that 
disability is related to service, the Board notes that VA 
medical records clearly reflect diagnosis of chronic low back 
pain secondary to degenerative disease.  In fact, during the 
August 2000 VA examination for evaluation of his claimed lung 
disorder, the veteran reported injuring his back in service.  
At that time, he was diagnosed with chronic low back pain 
with right sided sciatica, status post surgery times two.  In 
his March 2002 statement, Dr. Corley noted that the veteran 
had seen him off and on over the years for complaints of back 
pain.  Following a physical examination, including x-ray 
study of the lumbar spine, Dr. Corley stated that the 
veteran's degenerative disc disease was very compatible with 
the injury he described while in the Navy.  It is also 
noteworthy that, Dr. Corley noted that the disability shown 
on the x-ray of the veteran's back would take years to 
develop.  Moreover, following the VA examination in November 
2004, the VA examiner specifically stated that while there 
was insufficient medical evidence to suggest that the 
veteran's back disorder was etiologically related to service, 
"if we take into consideration the veteran's historical 
reference, it is at least as likely as not that he has had 
continuous difficulty with regard to his back since service.  
There is no evidence to suggest a condition that pre-existed 
the service, other than the single reference as made."  

The Board recognizes that the above medical opinions are 
somewhat ambiguous in that the examiner is unable to 
conclusively determine whether or not the veteran's current 
back disorder is related to his military service.  However, 
there is no opinion to the contrary.  

The Board finds that the veteran's consistent statements that 
he initially injured his back during service and that he had 
experienced continued back symptoms over the years are 
probative and tend to lend greater weight to the opinions.  
In this regard, the Board concludes that the veteran's 
current back disorder is due to service and that service 
connection for a low back disorder is supported by the 
evidentiary record.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for interstitial fibrosis, 
claimed as asbestosis or silicosis, is denied.  

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


